DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 27, 28, 30, 31, 33-36, 38-40, 42, 44 are rejected under 35 U.S.C. 102 as being anticipated by Perrotin (EP 2982813B1).
Regarding claim 25, Perrotin discloses an adjustable beam 1, comprising: 
an elongate member 2, 3, 22 extending between a first end and a second end (Fig 1-3);
a first connector 18 coupled to the first end; and 
a second connector 19 coupled to the second end, 
wherein the first and second connectors each are configured to be releasably coupled to neighboring supporting beams, (Fig 1, 6-8)
wherein the adjustable beam 1 has a surface 30a, 30b configured to receive at least a first or second connector of another adjustable beam, such that when the adjustable beam and the other adjustable beam are coupled together, top surfaces of the adjustable beam and the other adjustable beam are disposed along substantially a same plane as each other, and wherein the top surface of the adjustable beam is free of overlap with the other adjustable beam, and the top surface of the other adjustable beam is free of overlap with the adjustable beam (Fig 6-8).
Regarding claim 27, Perrotin discloses wherein when the first and second connectors 18, 19 each are coupled to neighboring supporting beams, the top surface of the adjustable beam is disposed along substantially a same plane as top surfaces of the neighboring supporting beams couplingly receiving the respective first or second connector (Fig 6-8).
Regarding claim 28, Perrotin discloses the top surface of the adjustable beam is nailable (Fig 1).
Regarding claim 30, Perrotin discloses each of the first and second connectors 18, 19 includes a bottom portion 5 and an upper portion extending outwardly from the bottom portion, and wherein the bottom portion 5 is configured to be releasably received in a groove 3a, 3b of a supporting beam such that the first and second connectors can be coupled to the neighboring supporting beams (Fig 6-8).
Regarding claim 31, Perrotin discloses the upper portion is configured such that when the bottom portion 5 is received in the groove 3a, 3b of the supporting beam, the upper portion contacts a side surface of the supporting beam to prevent rolling of the upper portion (Fig 6-8).
Regarding claim 33, Perrotin discloses the elongate member includes a side surface including a flange 33a, 33b connected to a bottom edge of the side surface with a recess 3a, 3b disposed between the flange and the bottom edge, and wherein the recess 3a, 3b extends along a length of the elongate member and is configured to releasably receive a bottom portion 5 of a connector of another adjustable beam such that two or more adjustable beams can be coupled together (Fig 3, 5-8).
Regarding claim 34, Perrotin discloses the recess 3a, 3b is configured such that the connector of another adjustable beam can be coupled to the adjustable beam anywhere along the length of the recess (Fig 3, 6-8).
Regarding claim 35, Perrotin discloses the recess 3a, 3b is capable of being configured to disallow another supporting beam constructed differently than the adjustable beam to be coupled to the adjustable beam.
Regarding claim 36, Perrotin discloses the recess 3a, 3b and flange 33a, 33b are capable of being configured such that a wooden beam can be disposed thereupon, extending between neighboring adjustable beams, with a top surface of the wooden beam being substantially flush with top surfaces of the neighboring adjustable beams. Examiner concludes this because the adjustable beam of Perrotin has the same structure of Applicant’s claimed invention thus is capable of performing in the same manner.
Regarding claim 38, Perrotin discloses the first and second connectors 18, 19 each are configured to be releasably coupled to other adjustable beams (Fig 1, 3, 6-8).
Regarding claim 39, Perrotin discloses an adjustable beam 1, comprising: 
an elongate member 2,3,22 extending between a first end and a second end; 
a first connector 18 coupled to the first end; and 
a second connector 19 coupled to the second end, 
wherein the first and second connectors 18, 19 each are configured to be releasably coupled to neighboring supporting beams, (Fig 1, 3, 6-8) and 
wherein the elongate member has upper and lower ends, and a flange 30a, 30b extending outward from a side surface of the elongate member, wherein the flange is positioned beneath the upper end of the elongate member and is configured to receive a portion of another beam (Fig 5-8).
Regarding claim 40, Perrotin discloses the flange is positioned closer to the lower end of the elongate member than the upper end of the elongate member (Fig 5).
Regarding claim 42, Perrotin discloses an adjustable beam 1, comprising: 
an elongate member 2, 3, 22 extending between a first end and a second end; 
a first connector 18 coupled to the first end; and 
a second connector 19 coupled to the second end, 
wherein the first and second connectors each are configured to be releasably coupled to neighboring supporting beams, (Fig 1, 3, 6-8)
wherein the adjustable beam 1 has a surface configured to receive at least a first or second connector of another adjustable beam, such that when the adjustable beam and the other adjustable beam are coupled together, top surfaces of the adjustable beam and the other adjustable beam are disposed along substantially a same plane as each other, and wherein the top surfaces of the adjustable beam and the other adjustable beam are substantially planar along their lengths (Fig 5-8).
Regarding claim 44, Perrotin discloses the elongate member 2, 3, 22 has upper and lower ends, and a flange 30a, 30b extending outward from a side surface of the elongate member, wherein the flange is positioned beneath the upper end of the elongate member and is configured to receive a portion of another beam (Fig 5-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim(s) 26, 37, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrotin (EP 2982813B1) in view of Perrotin (EP 3073028). Perrotin’813 discloses as discussed in claims 25, 39 and 42, but does not disclose wherein the first connector is pivotably coupled to the first end and wherein the second connector is pivotably coupled to the second end. However, Perrotin’028 discloses an adjustable beam 1 having an elongate member having first and second ends, and first and second connectors 9, 10 pivotable coupled to the first and second ends of the elongate member (Fig 2-4, 8, 9). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second connectors of Perrotin’813 to be pivotable connected as taught by Perrotin’028, in order to provide an adjustable beam that can be positioned between walls of a building that are at angles different than 90 degrees.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

8.	Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrotin (EP 2982813B1) in view of Souvignet (EP 1234929). Perrotin discloses as discussed in claim 25, but does not disclose the elongate member has a fixed length. However, Souvignet discloses beams 1 comprising an elongated member and first and second connectors, the elongate member having a fixed length (Fig 5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate member of Perrotin to have a fixed length as taught by Souvignet, in order to provide a beam with a fixed length when is desired to simplify the installation and transportation of the beam by reducing the number of pieces.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,199,012 Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
	
	
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
09/23/2022